Citation Nr: 1528553	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected status post spine fusion, due to ruptured lumbar discs L4 to S1 (back disability).

2.  Entitlement to a compensable rating for service-connected scar of residual fragment wound penetrating abdomen with injury to small bowel (scar disability).

3.  Entitlement to service connection for history of right-arm melanoma (claimed as skin cancer), to include as secondary to exposure to herbicides (skin cancer).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1964 to October 1984.

Prior to discussing the issues on appeal, the Board would be remiss if it did not recognize the Veteran's outstanding service.  Among his other medals, he received the Purple Heart and Combat Infantryman's Badge for his service during the Vietnam War.  After his combat injuries he went on to serve honorably until 1984.  The Veteran was clearly a credit to the Army, and his service to his country is greatly appreciated.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

Although not on appeal before the Board, the Veteran is currently assigned a total disability rating for his service-connected lung cancer.  However, the most recent September 2014 rating decision indicates this assignment is temporary, and may be subject to reduction if the Veteran's condition improves.  Unfortunately, in a May 2015 letter the Veteran's treating physician indicated his lung cancer was terminal.  Accordingly, the Veteran's total disability rating for his service-connected lung cancer should be continued on a permanent basis.


FINDINGS OF FACT

1.  The Veteran did not demonstrate IVDS with incapacitating episodes requiring physician prescribed bed rest or unfavorable ankylosis of the spine at any point during the period on appeal.

2.  The Veteran did not demonstrate scars that were deep and nonlinear in an area of at least 39 square cm, superficial and nonlinear in an area of at least 929 square cm, or one or two scars that are unstable or painful at any point during the period on appeal.

3.  The Veteran's skin cancer did not begin during, or for several decades after, his active duty service, and was not otherwise related to his service, to include exposure to herbicides therein.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.71a Diagnostic Code 5243, 5237 (2014).

2.  The criteria for a compensable rating for the Veteran's service-connected scar disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 Diagnostic Code 7800-7805 (2014).

3.  Criteria for service connection for history of melanoma, claimed as skin cancer, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking increased ratings for his service-connected back and scar disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Each of the Veteran's appeals will be addressed in turn below.

Back

The Veteran is seeking an increased rating for his service-connected back disability, which has been assigned a 40 percent rating throughout the period on appeal.  The Veteran's initial 40 percent rating assigned in 1991 was based on the prior rating criteria for spinal disabilities due to severe limitation of motion in his spine.  38 C.F.R. § 4.71a, DC 5295 (1991).  This rating has been in place for more than twenty years, and therefore may not be reduced.  38 C.F.R. § 3.951.  Accordingly, the Board will only address the question of entitlement to a rating in excess of 40 percent.

The current rating criteria for back disabilities went into effect on September 23, 2003.  Under the current regulations, intervertebral disc syndrome (IVDS) is rated under DC 5243.  A maximum 60 percent rating is warranted for such episodes lasting at least 6 weeks during the past 12 months.  The regulations define an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a DC 5243, Note (1).

Otherwise, service-connected back disabilities are rated under the general rating formula for disease and injuries of the spine.  Ratings in excess of 40 percent, ratings of 50 or 100 percent, are warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a.

The claims file does not reflect the Veteran experienced IVDS with incapacitating episodes requiring physician prescribed bed rest for a period of at least six weeks.  Instead, during his September 2013 VA examination, the examiner indicated the Veteran had IVDS but did not experience any incapacitating episodes over the past twelve months.  Furthermore, the Veteran has not asserted he experienced any incapacitating episodes.  Therefore, a rating in excess of 40 percent is not warranted under the IVDS rating formula.

Additionally, the evidence does not reflect the Veteran experienced unfavorable ankylosis in his back at any point during the period on appeal.  Treatment records reflect he sought treatment for chronic back pain, but no ankylosis is noted.  During his September 2013 VA examination, the Veteran demonstrated forward flexion to 80 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 20 degrees, even after repetitive use.  The claims file does not include any additional range of motion testing, or other description of the Veteran's impaired motion of the spine.  Therefore, the available evidence reflects the Veteran demonstrated range of motion in his back well in excess of the criteria associated with a higher rating.  Therefore, a rating in excess of 40 percent is not established based on limitation of motion.

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  However, in this case the medical evidence does not establish the Veteran had a separate neurologic disability at any point during the course of his appeal as a result of his service-connected back disability.
First, the Veteran has not made complaint of, nor sought medical treatment for, any associated neurologic disability at any point.  Instead, during his September 2013 VA examination the Veteran denied radiation of his back pain into his lower extremities.  The VA examiner also opined there was no evidence of radiculopathy, and did not diagnose any other neurologic abnormality.  Therefore, the evidence does not establish a separate or higher rating is warranted based on any neurologic impairment.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

However, in this case the VA examiner specifically performed repetitive motion testing and the Veteran demonstrated pain-free range of motion well in excess of the criteria for a higher rating, as discussed above.  Therefore, the DeLuca considerations were contemplated in the rating assigned, and no additional higher or separate rating is warranted.

Based on all the foregoing, the evidence does not establish a rating in excess of 40 percent was warranted for the Veteran's service-connected back disability.  Accordingly, his appeal for an increased rating is denied.

Scar

The Veteran is also seeking an increased rating for his service-connected abdominal scar.  His scar has been assigned a noncompensable rating under DC 7805 throughout the period on appeal.  

The DCs related to scarring not of the head, face, or neck provide that a 10 percent rating shall be warranted for burn scars that are deep and nonlinear in an area of at least 39 square cm, superficial and nonlinear in an area of at least 929 square cm, or one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7800-7805.

In this case, the evidence does not establish the Veteran met any of the criteria for a compensable rating for his scar.  During his September 2013 examination, the examiner noted the Veteran had two linear scars on his right lower abdomen, close to the inguinal area.  The larger scar measured 15cm in length, and the smaller was 7 cm in length.  The examiner specifically opined these scars were not painful or unstable.  Therefore, the criteria for a compensable rating for scarring have not been met.

Because the evidence does not establish the Veteran met the criteria for a compensable rating for his service-connected scar at any point during the period on appeal, his appeal for an increased rating is denied.

In all the foregoing, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence failed to show anything unique or unusual about the Veteran's back or scar disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain in his back, especially during prolonged sitting, and the appearance of his abdominal scar.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has also considered the VA's duty to maximize a claimant's benefits, including possible entitlement to special monthly compensation in addition to a schedular total disability rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Board notes the Veteran has been assigned a total disability rating for his service-connected lung cancer throughout the period on appeal.  He also receives special monthly compensation under section S based on his 100 percent lung cancer rating with additional service-connected disabilities which are independently ratable at 60 percent or more.  Therefore, the Board finds the Veteran already receives the maximum benefits allowable.  Accordingly, the issue of entitlement to TDIU is moot and no additional adjudication on this matter is required.

Service Connection for Skin Cancer

The Veteran is also seeking service connection for skin cancer.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the evidence does not establish, and the Veteran has not asserted, that his skin cancer began during active service.  During his July 1991 VA examination associated with his initial claim for benefits, no history of skin cancer is noted.  Instead, the earliest medical evidence relating to skin cancer included in the claims file is a pathology report from July 2002, nearly twenty years after his separation from service, which reflects a history of melanoma.  Therefore, the Veteran's skin cancer did not begin during his active duty service.

Instead, the Veteran has consistently asserted his skin cancer is due to his exposure to herbicides, including Agent Orange, during service.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his history of skin cancer from herbicide exposure in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's service records, including his DD214, reflect he served within the Republic of Vietnam during the Vietnam War era.  He is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  


Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy ; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notably, skin cancer, or melanoma, is not included on the exclusive list of diseases covered by the herbicide presumption.  Therefore, presumptive service connection for the issue on appeal is not available. 

The record also does not include any medical evidence indicating a link between the Veteran's history of skin cancer and his active duty service, including his exposure to herbicides.  Several private medical records note the Veteran's history of skin cancer, including an August 2010 shave biopsy, but no link to his active service or exposure to herbicides is noted.  

As discussed, as a lay person the Veteran is not competent to relate his history of skin cancer to active service, and the record does not include any medical evidence suggesting a link to the Veteran's active service, including his presumed exposure to herbicides.  Therefore, service connection is not established, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination regarding the issues on appeal, the report of which has been associated with the claims file.  In his February 2014 written statement, the Veteran's representative asserted this examination was not adequate because it did not provide any opinion regarding the severity of the Veteran's back and scar disabilities.  However, review of the records reflects VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided all information necessary to evaluate his disability, including an analysis of the severity of his disabilities.  Accordingly, the Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 40 percent for service-connected status post spine fusion, due to ruptured lumbar discs L4 to S1, is denied.

Entitlement to a compensable rating for service-connected scar of residual fragment wound penetrating abdomen with injury to small bowel is denied.

Entitlement to service connection for history of right-arm melanoma (claimed as skin cancer), to include as secondary to exposure to herbicides, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


